        Case 1:20-po-05008-TJC Document 12 Filed 06/17/20 Page 1 of 1




                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                 PO 20-5008-BLG-TJC

            Plaintiff,                     Violation No. FATP000V
                                           Location Code: M6H
      vs.
                                           ORDER GRANTING MOTION TO
 EARL K. FIKE,                             DISMISS WITH PREJUDICE

            Defendant.


      Upon motion of the United States, and good cause appearing,

      IT IS HEREBY ORDERED that the motion to dismiss Violation Notices

FATP000V is GRANTED. (Doc. 11.) This matter is dismissed, with prejudice as

fully adjudicated.

      DATED this 17th day of June, 2020.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge




                                       1
